Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
Examiner notes claim(s) 6 and 21 as amended, overcome the 112 rejection. Therefore the rejection is accordingly withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered KIaiman (US 20200279354 A1) which teaches clipping an original image and overlapping the clipped images. Also, Examiner points out the amendment in claim 1 simply claims basic Photoshop image editing functions. Clipping, cropping, overlapping and layering are all well-known and have been in use for decades (See Adobe Photoshop CS3 for Photographers; Evening, Martin).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 16, 23 and 26-27 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170330598 A1) in view of KIaiman (US 20200279354 A1).
Regarding claim 1, Choi teaches an image display method for a display terminal, comprising: receiving and storing an original image from a processing terminal, the original image being an image rendered by the processing terminal (e.g. the video playback controller 310 calls a video selected by a user in response to a user instruction for selecting the video- para. 86 and figs. 2, 5. Calling a video from memory implies storage of the video); acquiring a first image from the original image; displaying the first image between a first time point and a second time point; acquiring a second image from the original image; and displaying the second image between the second time point and a third time point (e.g. In operation 5430, the tag creator 320 creates tagging information by setting a text designated by the user for the video as a tag and by connecting, to the tag, information about at least one partial playback section designated by the user in the video. The tag creator 320 may connect a plurality of partial playback sections included in a specific video to a single tag, and may connect partial playback sections of different videos to a single tag. The tagging information may include video identification information, for example, a video name, a video ID, etc., tag identification information, for example, a tag name, a tag ID, etc., and time information of a tagged playback section, for example, a section start time and a section end time. Depending on example embodiments, the tagging information may further include a representative image (thumbnail) of the tagged playback section, for example, a first frame of the playback section. A single video may include N tags, and a single tag may include N taggings. That is, the tag creator 320 may create tagging information about the video in a structure in which a plurality of taggings is connected to a single tag…In operation S5-4, when the frame extraction time interval is set, the video playback controller 310 extracts, as a representative image, for example, a thumbnail, a single frame, for example, a first frame from among frames with respect to each frame extraction time interval. For example, if the frame extraction time interval is one minute in a video having 60-minute running time, 60 representative images may be extracted and each representative image may include a 60 -second playback section…the reference point may indicate a playback time of an image currently output, that is, displayed on the video playback screen- para. 9, 81, 89, 93, 97, 109-119 and figs. 2-6).
In summary, the method of Choi selects a video, tags specific frames (single or connected) from the selected video to create a smaller playback video. The system allows the user to indicate a start and stop playback times of individual frames using a tagging system. 
Choi fails to teach wherein the original image comprises the first image and the second image both acquired through clipping the original image, and positions of the first image and the second image in the original image partially overlaps each other.
In the same field of imaging, KIaiman teaches wherein the original image comprises the first image and the second image both acquired through clipping the original image, and positions of the first image and the second image in the original image partially overlaps each other (e.g. the generation of a tissue-fold-artifact comprising: [0084] generating at least two image parts of the original image by cutting the original image across a randomly selected line; [0085] overlaying the at least two image parts along the line; and [0086] merging the overlap, e.g. using alpha blending- para. 83). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process images.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Choi with the features of clipping as taught by KIaiman. The motivation would have been to provide a more realistic overlapping of images by blending the edges. Also, Examiner points out the amendment in claim 1 simply claims basic Photoshop image editing functions. Clipping, cropping, overlapping and layering are all well-known and have been in use for decades.
Claim(s) 8 recite(s) similar limitations as claim(s) 8 above, also in method form. Therefore, the same rationale used in regards to claim(s) 8 is/are incorporated herein. Furthermore, Choi teaches a method to carry out the invention (abstract).
Claim(s) 16 recite(s) similar limitations as claim(s) 1 above, but in device form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Choi teaches a device to carry out the invention (fig. 1).
Claim(s) 23 recites similar limitations as claim(s) 8 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 8 is/are incorporated herein. Furthermore, Choi teaches a computer readable medium (para. 17).
Claim(s) 26 and 27 recite similar limitations as claim(s) 1 and 8 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1 and 8 is/are incorporated herein. Furthermore, Choi teaches a computer readable medium (para. 17).

Claim(s) 2, 7, 9, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170330598 A1) in view of KIaiman (US 20200279354 A1) as applied to claim 1 above, in view of Kuwahara (US 20180047332 A1).
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, Choi as modified by KIaiman teach/es all the limitations of claim 2 except wherein prior to receiving and storing the original image from the processing terminal, the image display method further comprises: predicting, at a fourth time point, first posture data about the display terminal between the first time point and the second time point; and transmitting the first posture data to the processing terminal, the first posture data being used by the processing terminal to render the original image.
In the same field of video rendering, Kuwahara teaches wherein prior to receiving and storing the original image from the processing terminal, the image display method further comprises: predicting, at a fourth time point, first posture data about the display terminal between the first time point and the second time point; and transmitting the first posture data to the processing terminal, the first posture data being used by the processing terminal to render the original image (e.g. detect a position of a head of a user of the head mounted display, predict a position of the head of the user of the head mounted display at a time after a time that the position of the head of the user was detected, and render image data based on the predicted head position- para. 55, 92 and fig. 9). 
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process video data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Choi as modified by KIaiman with the features of posture prediction as taught by Kuwahara. The motivation would have been a lesser amount of rendered data may be rendered and transmitted to the head mounted display (para. 55).
Regarding claim 7, see the rejection of claim 1 above. Choi as modified by KIaiman and Kuwahara wherein the original image comprises an Augmented Reality (AR) or Virtual Reality (VR) image (Kuwahara: fig. 4).
Claim(s) 9 recite(s) similar limitations as claim(s) 2 above, also in method form. Therefore, the same rationale used in regards to claim(s) 2 is/are incorporated herein. Furthermore, Choi teaches a method to carry out the invention (abstract).
Claim(s) 17 recite(s) similar limitations as claim(s) 2 above, but in device form. Therefore, the same rationale used in regards to claim(s) 2 is/are incorporated herein. Furthermore, Choi teaches a device to carry out the invention (fig. 1).
Claim(s) 22 recite(s) similar limitations as claim(s) 7 above, but in device form. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Choi teaches a device to carry out the invention (fig. 1).

Claim(s) 3-6, 10 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170330598 A1) in view of KIaiman (US 20200279354 A1) in view of Kuwahara (US 20180047332 A1) as applied to claim 2 above, in view of Peuhkurinen (US 20200348515 A1).
Regarding claim 3, see the rejection of claim 2 above. As can be seen above, Choi as modified by KIaiman and Kuwahara teach/es all the limitations of claim 3 except wherein the acquiring the first image from the original image comprises clipping the original image in accordance with the first posture data to acquire the first image.
In the same field of video processing, Peuhkurinen teaches wherein the acquiring the first image from the original image comprises clipping the original image in accordance with the first posture data to acquire the first image (e.g. predicting a position, an orientation, a velocity and an acceleration of the display apparatus for the time instant at which the at least one image is to be displayed, based on newly-collected pose-tracking data…cropping a portion of the input image that includes the region of interest; padding the cropped portion of the input image to generate an intermediate image- para. 150 and 195). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process video data. It is easy to envision using the pose tracking, eye gaze and image cropping of Peuhkurinen with the timeline editing of Choi as modified by Kuwahara being as all these limitations are extremely well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Choi as modified by KIaiman and Kuwahara with the features of image cropping as taught by Peuhkurinen. The motivation would have been improves immersion of the user in the visual scene, and enhances the user's viewing experience (para. 115).
Regarding claim 4, see the rejection of claim 1 above. Choi as modified by KIaiman, Kuwahara and Peuhkurinen further teaches wherein prior to receiving and storing the original image from the processing terminal, the image display method further comprises: predicting, at a fourth time point, first posture data about the display terminal between the first time point and the second time point and eyeball position data between the first time point and the second time point; and transmitting the first posture data and the eyeball position data to the processing terminal, the eyeball position data being used by the processing terminal to optimize a part of the original image corresponding to the eyeball position data (Peuhkurinen: para. 150 and 195). It is easy to envision using the pose tracking, eye gaze and image cropping of Peuhkurinen with the timeline editing of Choi as modified by Kuwahara being as all these limitations are extremely well known in the art.
Regarding claim 5, see the rejection of claim 2 above. Choi as modified by KIaiman, Kuwahara and Peuhkurinen further teaches wherein the acquiring the first image from the original image comprises: predicting, at a fifth time point, second posture data about the display terminal between the first time point and the second time point, the fifth time point being a time point after receiving and storing the original image from the processing terminal; and clipping the original image in accordance with the second posture data to acquire the first image. (Claim 5 simply repeats the steps of claim 3 except with different time points and updated posture data. If the prior art teaches certain time points to apply a first posture and first clipping, it is obvious to one skilled to repeat the steps).
Regarding claim 6, see the rejection of claim 5 above. Choi as modified by KIaiman, Kuwahara and Peuhkurinen further teaches wherein the acquiring the second image from the original image comprises: predicting, at a sixth time point, third posture data about the display terminal between the second time point and the third time point, the sixth time point being a time point between the first time point and the second time point; and clipping the original image in accordance with the third posture data to acquire the second image (Claim 6 simply repeats the steps of claim 3 except with different time points and updated posture data. If the prior art teaches certain time points to apply a first posture and first clipping, it is obvious to one skilled to repeat the steps).
Claim(s) 10 recite(s) similar limitations as claim(s) 3 above, also in method form. Therefore, the same rationale used in regards to claim(s) 3 is/are incorporated herein. Furthermore, Choi teaches a method to carry out the invention (abstract).
Claim(s) 18-21 recite(s) similar limitations as claim(s) 3-6 above, but in device form. Therefore, the same rationale used in regards to claim(s) 3-6 is/are incorporated herein. Furthermore, Choi teaches a device to carry out the invention (fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613